o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 genin-124240-13 number info release date uil ------------------------------ --------------------------- ------------------------------ -------------------------------------------------------- --------------------------- dear ----------------- this letter responds to your request for information dated date concerning whether severance_pay is subject_to social_security_tax medicare_tax and federal_income_tax withholding sec_31_3121_a_-1 sec_31_3306_b_-1 and sec_31_3401_a_-1 of the employment_tax regulations provide that remuneration for employment unless specifically excepted constitutes wages subject_to employment_taxes even though at the time paid the individual is no longer an employee_income_tax_withholding revrul_2008_29 2008_1_cb_1149 concerns income_tax_withholding and provides nine different examples of payments of supplemental_wages for income_tax_withholding purposes in situation of the ruling an employer has a severance_pay plan for its employees under which an employee that is involuntarily terminated will receive severance_pay based on his or her ending regular pay and the number of years the employee performed services as an employee for the employer revrul_2008_29 concludes with respect to situation that the severance_pay is supplemental_wages therefore the employer must withhold income_tax on the severance_pay based on the rules applicable in determining income_tax_withholding on supplemental_wages if a supplemental wage payment together with other supplemental wage payments made to the employee during the calendar_year exceeds dollar_figure the excess is subject_to_withholding pincite or the highest_rate of income_tax for the year the amount of withholding on supplemental_wages in excess of dollar_figure paid to one employee during a calendar_year is determined without regard to the employee’s form genin-124240-13 w-4 employee’s withholding allowance certificate and without regard to whether income_tax has been withheld from the regular wages of the employee the remainder of the letter concerns the rules that apply if the supplemental_wages paid to the employee during the calendar_year are less than or equal to dollar_figure there are two procedures for withholding on supplemental_wages paid to an employee that apply where the supplemental wage payment together with other supplemental_wages paid to the employee during the calendar_year does not exceed dollar_figure the first procedure is the aggregate procedure under the aggregate procedure the employer adds the supplemental_wages to the regular wages paid to the employee during a payroll_period and then applies the regular income_tax_withholding tables to determine the amount of withholding to be specific if the supplemental_wages are paid concurrently with regular wages the employer adds the supplemental_wages to the concurrently paid regular wages if there are no concurrently paid regular wages the employer adds the supplemental_wages to either the regular wages paid or to be paid for the current payroll_period or the regular wages paid for the preceding payroll_period the employer then determines the amount of income_tax_withholding as if the total of the regular wages and the supplemental_wages is a single payment then the employer subtracts the income_tax withheld from the regular wages and withholds the remaining income_tax from the supplemental_wages another procedure flat rate withholding can be used for supplemental_wages paid to an employee that do not exceed dollar_figure during the calendar_year provided certain requirements are met the employer can use this flat rate withholding to determine the amount of income_tax to withhold on a supplemental wage payment if the supplemental_wages are not paid concurrently with regular wages or are separately_stated in the payroll records of the employer and if income_tax has been withheld from regular wages of the employee during the calendar_year of the payment or the preceding calendar_year if the requirements for use of thi sec_25 flat rate withholding are satisfied the employer can use either the aggregate procedure or this flat rate withholding in determining the amount of income_tax to withhold on a payment of supplemental_wages at the option of the employer_income_tax_withholding using the flat rate on supplemental_wages is made without reference to any payment of regular wages without allowance for the number of withholding_allowances claimed by the employee on form_w-4 and without regard to whether the employee has requested additional withholding on form_w-4 social_security medicare and federal_unemployment_tax_act futa_tax in addition generally severance_pay is also subject_to social_security_tax medicare_tax and futa_tax revrul_71_408 1971_2_cb_340 holds that dismissal payments are wages for purposes of the social_security_tax medicare_tax futa_tax and federal_income_tax withholding see also revrul_2004_110 2004_2_cb_960 holding that amounts paid to an employee as consideration for the cancellation of an employment genin-124240-13 contract and relinquishment of contract rights are wages for purposes of social_security_tax medicare_tax futa_tax and federal_income_tax withholding the employer is required to withhold the employee portions of social_security_tax and medicare_tax on the severance_pay and deposit the withheld amounts the employer is also required to pay the employer portion of social_security_tax and medicare_tax and to pay futa_tax on the severance_pay summary in summary severance_pay is generally wages subject_to social_security_tax medicare_tax futa_tax and income_tax_withholding the employer must withhold income_tax and the employee portions of social_security_tax and medicare_tax on such wages and pay over such withholding the employer is also liable for the employer portion of social_security and medicare_tax and for futa_tax on such wages this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2013_1 sec_2 2013_1_irb_7 date if you have any additional questions please contact our office at --------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
